Case 1:20-cv-08861-AT Document 41 Filed 11/19/20 Page 1 of 2
          Case 1:20-cv-08861-AT Document 41 Filed 11/19/20 Page 2 of 2



                             Defendants.


ANALISA TORRES, District Judge:

         On October 29, 2020, Defendant The Boeing Company submitted a letter requesting
permission to file a motion to transfer venue. ECF No. 20. By November 24, 2020, all parties who
have not already indicated on the docket their position on the motion to transfer venue shall file a
letter setting forth their position.

       SO ORDERED.

Dated: November 19, 2020
       New York, New York




                                                  2
